Name: Commission Regulation (EC) No 656/2004 of 7 April 2004 amending Regulation (EEC) No 752/93 laying down provisions for the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goods
 Type: Regulation
 Subject Matter: culture and religion;  documentation;  tariff policy;  trade
 Date Published: nan

 8.4.2004 EN Official Journal of the European Union L 104/50 COMMISSION REGULATION (EC) No 656/2004 of 7 April 2004 amending Regulation (EEC) No 752/93 laying down provisions for the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3911/92 on the export of cultural goods (1), and in particular Article 7 thereof, After consulting the Advisory Committee on Cultural Goods, Whereas: (1) Commission Regulation (EEC) No 752/93 of 30 March 1993 laying down provisions for the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goods (2), made provision for a model export licence form applicable to categories of cultural goods listed in annex to Regulation (EEC) No 3911/92. However, this form is not consistent with the United Nations Layout Key for Trade Documents and in practice its use causes some problems. (2) Therefore a new model form conforming to the United Nations Layout Key for Trade Documents should be drawn up. The form should also be accompanied by explanatory notes to help interested parties to draw it up uniformly and correctly. (3) Regulation (EEC) No 752/93 stipulates that the form should be filled in by mechanical or electronic means or by hand. However, in order to reduce the administrative costs, Member States which so wish and have the necessary technical means should be allowed to issue the document by electronic means. (4) To ensure that the issuing authority receives sheet 3 of the form, provision should be made for the customs office of exit from the Community customs territory to return this sheet directly to the issuing authority instead of giving it to the exporter or his/her representative, as provided for at present. (5) Regulation (EEC) No 752/93 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 752/93 is amended as follows: 1. In Article 3(3), the opening sentence is replaced by the following: 3. Forms shall be produced in printed or electronic form and filled out in an official language of the Communities designated by the competent authorities of the issuing Member State. 2. In Article 6(1), the opening sentence is replaced by the following: 1. The applicant shall complete boxes 1, 3, 6 to 21, 24 and, if necessary, 25 of the application and the other sheets except where pre-printing of the box or boxes is authorised. 3. Article 8 is amended as follows: (a) the first subparagraph of paragraph 1 is replaced by the following: 1. The customs office responsible for handling the export declaration shall ensure that the entries on the export declaration or, if applicable, the ATA carnet, correspond to the entries on the export licence and that a reference to the export licence is entered in box 44 of the export declaration or on the counterfoil of the ATA carnet. (b) Paragraph 2 is replaced by the following: 2. After completing box 23 in copies 2 and 3, the customs office authorised to accept the export declaration shall return to the declarant or to his/her authorised representative the sheet intended for the holder. (c) In paragraph 3, the last sentence is replaced by the following: The customs office shall affix its stamp to box 26 of the form and return it to the issuing authority. 4. In Article 16(3), the opening sentence is replaced by the following: 3. The licence form shall be produced in printed or electronic form in one or more of the official languages of the Community. 5. Annex I is replaced by the text in the Annex to this Regulation. Article 2 Export licences issued up to 30 June 2004 shall remain valid until 30 June 2005. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2004. For the Commission Frederik BOLKESTEIN Member of the Commission (1) OJ L 395, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 77, 31.3.1993, p. 24. Regulation as last amended by Regulation (EC) No 1526/98 (OJ L 201, 17.7.1998, p. 47). ANNEX ANNEX I MODEL STANDARD EXPORT LICENCE FORM EXPLANATORY NOTES 1. General 1.1. Licences are required for the export of cultural goods to protect the cultural heritage of the Member States pursuant to Regulation (EEC) No 3911/92 of 9 December 1992. Commission Regulation (EEC) No 752/93 of 30 March 1993 sets out the form in which standard export licences are to be drawn up. It is intended to guarantee standardised checks on the export of cultural goods outside the Community's borders. Commission Regulation (EC) No 1526/98 of 16 July 1998 provided for two other types of export licence, namely:  specific open licences, to be issued for specific cultural goods which are liable to be temporarily exported from the Community on a regular basis for use and/or exhibition in a third country,  general open licences, to be issued to museums or other institutions to cover the temporary export of any of the goods that belong to their permanent collections that are liable to be temporarily exported from the Community on a regular basis for exhibition in a third country. 1.2. Three copies of the standard export licence form must be completed legibly and indelibly, preferably by mechanical or electronic means. If they are handwritten, they must be completed in ink and in capital letters. They must under no circumstances contain erasures, overwritten words or other alterations. 1.3. Any unused box must be lined crossed out so that nothing can be added. The copies can be identified by their numbering and function, indicated in the left-hand margin. They should be ordered in the set as follows:  Copy No 1: application to be kept by the issuing authority (indicate in each Member State the identity of that authority); in the case of additional lists, as many copies of No 1 as necessary must be used; it is up to the competent issuing authorities to establish whether more than one export licence should be issued,  Copy No 2: to be presented in support of the export declaration at the competent customs office of export and kept by the licence holder after it has been stamped by that office,  Copy No 3: to be presented at the competent customs office of export and to accompany the consignment thereafter until its arrival at the customs office of exit from the Community; the customs office of exit stamps this copy and then returns it to the issuing authority. 2. Headings Box 1: Applicant: Name of individual or company and full residential address or address of company headquarters Box 2: Export licence: For completion by competent authorities Box 3: Consignee: Name and full address of consignee, including the third country to which the good is being permanently or temporarily exported Box 4: Indicate whether export is permanent or temporary Box 5: Issuing authority: Name of the competent authority and the Member State issuing the authorisation Box 6: Applicant's representative: To be completed only where the applicant is using an authorised representative Box 7: Owner of the object(s): Name and address Box 8: Description in terms of the Annex to Regulation (EEC) No 3911/92. Category/-ies of cultural good(s): These goods are classified in categories numbered 1 to 14. Enter only the corresponding number. Box 9: Description of the cultural good(s): State the exact nature of the good(s) (for example painting, sculpture, bas-relief, negative matrix or positive copy in the case of films, furniture or objects, musical instruments) and give an objective description of the appearance of the good(s).  For category 12 objects: state the type of collection and/or geographical origin.  For scientific collections and specimens: give the scientific name.  For archaeological collections composed of a large number of objects: it is enough to give a generic description, which should be accompanied by an attestation or certificate issued by the scientific or archaeological body or institution and a list of the objects. If there is not enough room to describe all the objects, the applicant must add any extra pages needed. Box 10: CN-code: As an indicator, state Combined Nomenclature code. Box 11: Number/quantity: State the number of items, particularly where they form a set. In the case of films, indicate the number of reels, format and length. Box 12: Value in national currency: State the value of the good(s) in national currency. Box 13: Purpose of export of the cultural good(s)/reason for which the licence is requested: State whether the good to be exported has been sold or is intended to be sold, exhibited, valued, repaired or put to any other use, and whether its return is compulsory. Box 14: Title or subject: If the work does not have an exact name, indicate its subject with a summary of the appearance of the object or, in the case of films, the subject. For scientific instruments or other objects for which it is not possible to specify a title or subject, it is sufficient to complete Box 9. Box 15: Measurements: Measurements (in centimetres) of the good(s) and any supports In the case of complex or unusual shapes, indicate the measurements in this order: H x L x D (height, width, depth). Box 16: Dating: Where no precise date is known, indicate the century and part of the century (first quarter, first half) or millennium (categories 1 to 6). For antique goods to which age specifications apply (more than 50 or 100 years old or between 50 and 100 years old), and for which it is not sufficient to indicate the century, specify a year, even if approximate (e.g. around 1890, approximately 1950). For films, if date not known, specify decade. In the case of sets (archives and libraries), indicate earliest and latest dates. Box 17: Other characteristics: Give any other information on formal aspects that could be useful for identification, e.g. historical antecedents, conditions of execution, former owners, state of preservation and restoration, bibliography, electronic code or marking. Box 18: Documents submitted/specific indications relating to identification: Indicate with crosses in the appropriate squares. Box 19: Artist, period, workshop and/or style: Give the artist's name if known and recorded. If the works are collaborative products or copies, indicate the artists or the artist copied, if known. If the work is only attributed to a single artist, enter Attributed to ¦ . If the artist is not known, state the workshop, school or style (e.g. workshop of Velazquez, Venetian school, Ming period, Louis XV-style or Victorian-style). In the case of printed matter, state the name of the publisher, the place and the year of publication. Box 20: Medium or technique: The information given in this box should be as precise as possible. Indicate the materials used and specify the technique employed (e.g. oil painting, woodcuts, charcoal or pencil drawing, lost wax casting, nitrate film, etc.). Box 21 (Copy 1): Application: Must be completed by the applicant or his/her representative, who must vouch for the correctness of the information supplied in the application and supporting documents. Box 22: Signature and stamp of issuing authority: To be entered by the competent authority, with place and date, on the three copies of licence. Box 23 (Copies 2 and 3): For completion by customs office of export: To be entered by the customs office where the export transactions are carried out and the export licence is presented. Customs office of export  means the office where the export declaration is submitted and export formalities are carried out.Box 24: Photograph(s) of the cultural good(s): A colour photograph (at least 9 x 12 cm) must be attached with glue. To facilitate the identification of three-dimensional objects, photographs may be required of the different facets. The competent authority must endorse the photograph with a signature and the stamp of the issuing authority. The competent authorities may require other photographs. Box 25: Supplementary pages: State the number of additional pages used, if any. Box 26 (copies 2 and 3): Customs office of exit: To be completed by the customs office of exit Customs office of exit  means the last customs office before the goods leave the customs territory of the Community.